
	

115 HR 3916 RH: Federally Integrated Species Health Act
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 648
		115th CONGRESS2d Session
		H. R. 3916
		[Report No. 115–838]
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2017
			Mr. Calvert (for himself, Mr. LaMalfa, Mr. Simpson, Mr. Costa, and Mr. Valadao) introduced the following bill; which was referred to the Committee on Natural Resources
		
		July 18, 2018Additional sponsors: Mrs. McMorris Rodgers and Mr. McClintock
			July 18, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on October 3, 2017
		
		
			
		
		A BILL
		To amend the Endangered Species Act of 1973 to vest in the Secretary of the Interior functions
			 under that Act with respect to species of fish that spawn in fresh or
			 estuarine waters and migrate to ocean waters, and species of fish that
			 spawn in ocean waters and migrate to fresh waters.
	
	
 1.Short titleThis Act may be cited as the Federally Integrated Species Health Act or the FISH Act . 2.Transfer of functions with respect to anadromous species and catadromous species (a)Transfer of functionsAll functions with respect to anadromous species and catadromous species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) that were vested in the Secretary of Commerce or the National Marine Fisheries Service immediately before the enactment of this Act are transferred to the Secretary of the Interior.
 (b)Conforming amendmentsThe Endangered Species Act of 1973 is amended— (1)in section 3(15) (16 U.S.C. 1532(15))—
 (A)by inserting (A) after (15); and (B)by adding at the end the following:
						
 (B)Notwithstanding subparagraph (A), with respect to anadromous species and catadromous species, the term Secretary means the Secretary of the Interior.; and
 (2)in section 3 (16 U.S.C. 1532) by adding at the end the following:  (22)The term anadromous species means a species of fish that spawn in fresh or estuarine waters and that migrate to ocean waters.
 (23)The term catadromous species means a species of fish that spawn in ocean waters and migrate to fresh waters.. 3.Miscellaneous provisions (a)ReferencesAny reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or pertaining to a department or office from which a function is transferred by this Act—
 (1)to the head of such department or office is deemed to refer to the Secretary of the Interior; or (2)to such department or office is deemed to refer to the Department of the Interior.
 (b)Exercise of authoritiesExcept as otherwise provided by law, the Secretary of the Interior may, for purposes of performing the functions transferred by this Act, exercise all authorities under the Endangered Species Act of 1973 that were available with respect to the performance of that function immediately before the effective date of the transfer of the function under this Act.
			(c)Savings provisions
 (1)Legal documentsAll orders, determinations, rules, regulations, permits, grants, loans, contracts, agreements, certificates, licenses, and privileges—
 (A)that have been issued, made, granted, or allowed to become effective by the Secretary of Commerce, any officer or employee of the Department of Commerce, or any other Government official in the performance of any function that is transferred by this Act, or by a court of competent jurisdiction with respect to such performance; and
 (B)that are in effect on the effective date of this Act (or become effective after such date pursuant to their terms as in effect on such effective date),
					shall continue in effect according to their terms until modified, terminated, superseded, set
			 aside, or revoked in accordance with law by the President, any other
			 authorized official, a court of competent jurisdiction, or operation of
			 law.(2)Proceedings
 (A)In generalThis Act shall not affect any proceedings or any application for any benefits, service, license, permit, certificate, or financial assistance pending on the date of the enactment of this Act before an office transferred by this Act. Such proceedings and applications shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this Act had not been enacted, and orders issued in any such proceeding shall continue in effect until modified, terminated, superseded, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law.
 (B)LimitationNothing in this paragraph shall be considered to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this Act had not been enacted.
 (3)SuitsThis Act shall not affect suits commenced before the date of the enactment of this Act, and in all such suits, proceeding shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this Act had not been enacted.
 (4)Nonabatement of actionsNo suit, action, or other proceeding commenced by or against the Department of Commerce or the Secretary of Commerce, or by or against any individual in the official capacity of such individual as an officer or employee of the Department of Commerce, shall abate by reason of the enactment of this Act.
 (5)Continuance of suitsIf any Government officer in the official capacity of such officer is party to a suit with respect to a function of the officer, and under this Act such function is transferred to any other officer or office, then such suit shall be continued with the other officer or the head of such other office, as applicable, substituted or added as a party.
 (6)Administrative procedure and judicial reviewExcept as otherwise provided by this Act, any statutory requirements relating to notice, hearings, action upon the record, or administrative or judicial review that apply to any function transferred by this Act shall apply to the exercise of such function by the head of the Federal agency, and other officers of the agency, to which such function is transferred by this Act.
 4.DefinitionsFor purposes of this Act: (1)Anadromous species and catadromous speciesEach of the terms anadromous species and catadromous species has the meaning that term has under section 3 of the Endangered Species Act of 1973, as amended by section 2 of this Act.
 (2)FunctionThe term function includes any duty, obligation, power, authority, responsibility, right, privilege, activity, or program.
 (3)OfficeThe term office includes any office, administration, agency, bureau, institute, council, unit, organizational entity, or component thereof.
			
	
		July 18, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
